Citation Nr: 1545150	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969 and from August 1979 to August 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter was before the Board in August 2013 and October 2014, when it was remanded.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims file.  The requested VHA opinion has not been considered by the agency of original jurisdiction (AOJ).  However, such evidence does not require a waiver of initial AOJ review.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2014).  Moreover, the Board now finds that, for the reasons that follow, the record is sufficient to decide the Veteran's bilateral hearing loss claim.


FINDING OF FACT

Bilateral hearing loss did not have its onset during a period of active service, was not exhibited within a first post-service year, and is not otherwise related to a period of active service; left ear hearing loss preexisted the Veteran's second period of active service and was not aggravated beyond its natural progression during his second period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated June 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

As will be discussed in greater detail below, a November 2013 VA examination and January 2014 addendum opinion are inadequate as they were based on an incomplete review of the evidence of record.  In May 2015, a VA audiologist rendered etiological opinions regarding the Veteran's bilateral hearing loss, as stated above.  As the audiologist supported those opinions with thorough rationales and based her opinions on a thorough review of the relevant evidence of record, her opinion is adequate for determine the issue of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the May 2015 etiological opinions were rendered, all outstanding treatment records were obtained and the Veteran's periods of service were verified, substantial compliance with the Board's August 2013 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  Substantial compliance with the Board's October 2014 remand was also achieved as the AOJ readjudicated the Veteran's claim in a December 2014 Supplemental Statement of the Case in light of newly submitted evidence.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Under the governing criteria, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402   (1995) (holding that the presumption of aggravation created by Section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

The standard by which in-service aggravation is conceded is lower if a veteran engaged in combat with the enemy.  See 38 U.S.C.A. §§ 1153, 1154(b); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(b)(2).  For a combat veteran, symptoms indicative of a temporary increase in the severity of a preexisting condition as well as those indicative of a more permanent change in condition during service of the disorder noted at entrance are presumed to be a permanent worsening of the disorder. 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

In this instance, the Veteran currently suffers from bilateral hearing loss for VA purposes.  See October 2013 VA Examination Report.  Additionally, the Board finds the Veteran's assertions of noise exposure in service competent and credible.  Therefore, the crux of this case concerns the final element of service connection, or nexus.  For the purpose of clarity, the Board will separately discuss the Veteran's two distinct periods of active service separately.

1. Period from November 1965 to February 1969

The Veteran entered his first period of active service in November 1965.  Audiometric testing (converted to ISO-ANSI standards) at that time revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
10
15
--
10
Left
25
10
15
--
20
Audiometric testing was again performed in October 1968, which revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
25
15
Left
10
10
15
20
20

The Veteran separated from his first period of active duty in January 1969.  Audiometric testing at that time, which was specifically noted as being measured in ASA units, revealed the following results (after being converted to ISO-ANSI units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
15
20
15
Left
15
10
5
5
5

Initially, the Board notes that in October 2013, a VA examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to in-service noise exposure.  The examiner's opinion, however, was premised on a lack of service treatment records from the Veteran's first period of active duty.  Indeed, the examiner explained that it was impossible to tell if a threshold shift occurred since the examiner explained that she only had access to the Veteran's hearing test from May 1983 and no other service treatment records, including those discussed above.  Since the examiner did not have access to pertinent facts regarding hearing loss-like in-service audiograms-the examiner was unable to offer an informed opinion as to the etiology of the Veteran's bilateral hearing loss, and the examiner's opinion is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

While the same examiner offered an addendum opinion that was negative in January 2014, she did not address the January 1969 audiogram from separation or convert audiometric findings from the November 1965 entrance examination to ISO-ANSI standards, as discussed above.  For those reasons, the January 2014 addendum opinion is also of no probative value.  Id.  Thus, the Board will not rely on the October 2013 or January 2014 opinions.

In May 2015, a VHA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his first period of active service.  As rationale, the audiologist explained that hearing was normal at entrance and no permanent positive hearing shifts were noted for that period of service.  The audiologist also explained that hearing loss was not found in either ear upon separation during that period.  The audiologist went on to state that while mild hearing loss was shown at 6000 Hertz in October 1968, the November 1965 entrance examination did not establish a reference threshold at this frequency.  The audiologist also pointed to the fact that the Veteran did not report hearing problems at his separation examination in January 1969.  The audiologist also addressed the Veteran's contention that his bilateral hearing loss had a delayed onset.  The examiner explained this is unlikely.  The audiologist discussed studies where a few investigators observed delayed onset hearing loss in rodents.  The audiologist, however, noted the genetic and physiologic differences between rodents and human, some of which were even observed in those studies.  Instead, the audiologist explained that an Institutes of Medicine (IOM) report is the most comprehensive on the topic of delayed onset hearing loss.  The IOM report explains that there is insufficient evidence to conclude that delayed onset hearing loss can occur in humans.  IOM concluded that based on anatomical and physiologic data, it is unlikely that delayed onset hearing loss can occur in humans.  Thus, the audiologist concluded that it was less likely than not that bilateral hearing loss was related to the Veteran's first period of active service.

The Board finds the May 2015 opinion highly probative.  The May 2015 opinion is clearly stated and supported with a thorough rationale.  The authoring audiologist explained why it was unlikely that the Veteran's bilateral hearing loss was related to his first period of active service.  The audiologist discussed the Veteran's in-service audiometric testing and explained why delayed-onset hearing loss is unlikely by citing to the IOM study.  Given the audiologist's clear opinion, which is supported by an in-depth and cogent rationale, the Board affords the May 2015 opinion great probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).
The Board notes that the Veteran himself has contended that his hearing loss is the result of in-service noise exposure.  See June 2015 Letter of Veteran; January 2015 Letter of Veteran; March 2014 Letter of Veteran; July 2012 Letter of Veteran; May 2011 Notice of Disagreement; August 2009 Notice of Disagreement; October 2006 Notice of Disagreement.  Pertaining to any argument from the Veteran himself that his hearing loss is related to service, he is simply not competent to attest to such an etiological link between service and his present bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran's lay assertions of nexus are not competent, they are afforded no probative value.

The Veteran often points to a report from Dr. A.I., M.D., dated March 2011, as support for his contention that service connection is warranted.  In that report, however, Dr. A.I. does not state or even intimate that the Veteran's current bilateral hearing loss is related to service.  Thus, it is not germane to the issue of whether bilateral hearing loss is related to service.  

The Veteran also points to the July 2009 opinion of Dr. M.N., M.D., as evidence of nexus.  Dr. M.N. stated "[t]he causative factors for [the Veteran's] hearing loss include prior exposure to excessive noise levels when he was in the military and his active Meniere's disease."  However, Dr. M.N. did not offer any rationale or explanation to support his conclusion, severely limiting the probative value of his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  

The Veteran also argues that an April 2009 report from Dr. J.S., Au.D., is probative.  In that report, Dr. J.S. explains that "[u]pon discussing [the Veteran's] noise exposure history, it was revealed that he did spend considerable time in the military where he was subjected to loud jet-engine noise.  It is possible that this noise exposure may reveal itself as high-frequency hearing loss in addition to the hearing loss caused by the Meniere's disease." (emphases added).  This opinion is speculative as it merely indicates that a nexus is possible, not probable.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of  "may" also implies  "may or may not" and is too speculative to establish medical nexus).  Thus, it is not probative as to whether the Veteran's bilateral hearing loss is related to his first period of active service.

The Board also notes that the Veteran has submitted newspaper articles regarding VA's processing of claims for service connection.  See September 2014 Letter of Veteran; June 2014 Letter of Veteran; November 2010 Letter of Veteran; January 2006 Submission of Veteran.  However, those newspaper articles do not touch on whether the Veteran's bilateral hearing loss is etiologically related to his first period of active service.  Thus, those newspaper articles are not probative to the issue of nexus.

The Board acknowledges the Veteran's argument that the audiologist who authored the May 2015 opinion is not an expert.  See July 2015 Letter of Veteran.  He instead asserts that Dr. M.N. is an expert in the ear, nose and throat (ENT) specialty (otolaryngologist).  It is not apparent that the author of the May 2015 opinion lacked the expertise necessary to render an etiological opinion.  To the contrary, an audiologist is a "person skilled in audiology," which is defined as "the science of hearing, particularly diagnostic testing and the study of impaired hearing cannot be improved by medication or surgical therapy."  See Dorland's Illustrated Medical Dictionary 178, 1339 (30th ed. 2003).  Therefore, the May 2015 VHA audiologist has the requisite expertise to render an opinion on the etiology of hearing loss.  Indeed, that audiologist rendered an opinion based on a whole review of the record, unlike Dr. M.N., who did not even review the Veteran's service treatment records.  Additionally, the reasoning behind the VHA audiologist's opinion is clearly laid out in her opinion and that rationale is logically consistent and not contradictory.  This is in stark contrast to Dr. M.N. who, in blanket fashion, states that hearing loss is  partially related to service without any further explanation.  For those reasons, the Board finds the Veteran's argument unavailing.  

At bottom, the Board finds the May 2015 opinion most probative and affords it the most weight.  The May 2015 opinion is based on a review of all of the evidence of record and includes a thorough explanation of the pertinent evidence of record.  Unlike Dr. J.S.'s opinion, it is not speculative.  Instead, the authoring audiologist offered a clear opinion that bilateral hearing loss was less likely than not related to the Veteran's first period of active service.  Further, unlike Dr. M.N.'s opinion, the authoring audiologist provided an in-depth rationale to support her opinion.  Further, the Veteran's own assertions relating to nexus are not competent.  The May 2015 opinion also thoroughly discusses why delayed-onset hearing loss is not likely and that finding is not controverted by any competent evidence.  As such, the weight of the evidence is against a finding that the Veteran's bilateral hearing loss is related to the Veteran's first period of active service.  

In addition, there is no evidence that bilateral hearing loss had its onset during the Veteran's first period of active service.  As discussed above, bilateral hearing loss for VA purposes was not shown upon the Veteran's separation.  See January 1969 Separation Examination.  Additionally, there is no evidence that bilateral hearing loss had its onset within the first post-service year.  Thus, service connection is also not warranted under 38 C.F.R. §§ 3.307, 3.309(a).

2. Period from August 1979 to August 1983.

Regarding the left ear, left ear hearing loss was noted upon the Veteran's entry into his second period of active service.  Indeed, audiometric testing showed at entrance in May 1979 showed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
15
30
25
40

This audiometric testing shows that left ear hearing loss existed prior to the Veteran's second period of active service.  See 38 C.F.R. § 3.385.  As left ear hearing loss was noted at entrance to the Veteran's second period of service, the burden falls upon the Veteran to establish that left ear hearing loss was aggravated beyond its normal progression during the second period of active service.  See Jensen, 19 F.3d at 1417.  

Upon separation in May 1983, audiometric testing revealed improved left ear hearing in all frequencies from the time of entrance into the Veteran's second period of active service:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
0
0
20
20
35

The May 1983 separation examination notes "[h]earing loss since working on flight line, no change since commission."  That examination also indicates bilateral high frequency hearing loss.

In addressing aggravation, the May 2015 examiner opined that it was less likely than not that preexisting left ear hearing loss was worsened beyond the natural progression of the disease during the Veteran's second period of active service.  As rationale, the examiner explained that there were no positive shifts in hearing thresholds noted during that period of service.  The examiner also pointed to audiometric testing from February 1987, which no showed no significant change in any threshold in the left ear.  The examiner also discussed the studies measuring delayed-onset hearing loss in rodents and the IOM study concluding that delayed-onset hearing loss was unlikely, as thoroughly explained above.

The Board finds this opinion highly probative.  The authoring audiologist provided support for her opinion that the Veteran's left ear hearing loss was not aggravated beyond its normal progression during the Veteran's second period of active service.  The audiologist also discussed the pertinent evidence of record and explained precisely why the Veteran's left ear hearing loss was less likely than not aggravated during his second period of active service.  Thus, the Board finds the May 2015 opinion regarding aggravation highly probative.  See Caluza, 7 Vet. App. at 506.

The Veteran has not put forth any evidence, lay or otherwise, showing that his preexisting left ear hearing loss was aggravated by his second period of active service.  

As such, the Board concludes that the Veteran's left ear hearing loss, which preexisted his second period of active service, was not aggravated beyond its normal progression therein.  No professional has opined that such aggravation occurred.  Further, the only probative evidence is against such a finding.  Indeed, the May 2015 opinion, which is supported by a thorough rationale, is against the Veteran's claim.  Likewise, upon separation for the Veteran's second period of active service, audiometric testing in May 1983 actually showed improvement at all frequencies.  For those reasons, the Board concludes that the Veteran's left ear hearing loss, which preexisted his second period of active service, was not aggravated beyond its normal progression therein.  Thus, service connection is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Regarding right ear hearing loss, at entrance to the Veteran's second period of service in May 1979, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
20
30
30

Upon separation from the Veteran's second period of active service in May 1983, audiometric testing revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
5
10
25
25

The Board again notes that the May 1983 separation examination notes "[h]earing loss since working on flight line, no change since commission."  That examination also notes bilateral high frequency hearing loss.

The May 2015 audiologist concluded that it was less likely than not that the Veteran's right ear hearing loss was related to his second period of active service.  As rationale, the audiologist explained that a preexisting mild hearing loss existed prior to the Veteran's second period of active service at 3000-4000 Hertz.  There were no permanent positive shifts in hearing thresholds shown during the Veteran's second period of active service and no right ear hearing loss was shown at separation.  The examiner further explained that hearing threshold actually showed slightly improved right ear hearing from entrance to separation from the Veteran's second period of active service.  The examiner also noted that a February 1987 audiometric test, conducted in conjunction with the Veteran's service in the Reserves, showed no significant threshold change in the Veteran's right ear since his May 1979 entrance examination.  The examiner also discussed the studies measuring delayed-onset hearing loss in rodents and the IOM study concluding that delayed-onset hearing loss was unlikely, as thoroughly explained above.
The Board finds this opinion highly probative.  The authoring audiologist provided support for her opinion that the Veteran's right ear hearing loss was less likely than not related to his second period of active service.  The audiologist also discussed the pertinent evidence of record and explained precisely why the Veteran's right ear hearing loss is not likely related to service.  Thus, the Board finds the May 2015 opinion regarding nexus highly probative.  See Caluza, 7 Vet. App. at 506.

The Board notes that no private medical professional, including Drs. J.S. and M.N., provided distinct opinions regarding the Veteran's two separate periods of active service.  Nonetheless, even assuming that those professionals were asserting that the Veteran's bilateral hearing loss was related to service, those opinions are of little to no probative value, as discussed above.  Further, the Veteran's assertions that his hearing loss is related to service is not competent, as also discussed above.

The Board acknowledges the notation in the May 1983 separation examination that stated "[h]earing loss since working on the flight line, no change since commission."  However, there is no evidence that the Veteran experienced right ear hearing loss for VA purposes during his second period of active service or during any period of active service.  See 38 C.F.R. § 3.385.  Indeed, some three years following the Veteran's second period of active service, in February 1987, a report of medical examination showed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
20
30
30
Left
20
10
20
30
40

Those results do not show hearing loss for VA purposes some three years following the Veteran's separation from his second period of active service.  While the Veteran reported hearing loss at that time, see February 1987 Report of Medical History, those results do not show hearing loss for VA purposes under 38 C.F.R. § 3.385.  Further, the Board notes that the May 2015 audiologist explained that delayed onset hearing loss is unlikely in humans, as discussed above.  The audiologist's explanation of the unlikeliness of delayed onset hearing loss is uncontroverted by any competent evidence of record.  In any event, hearing loss for VA purposes was not first shown until several decades following the Veteran's separation from his second period of active service.

Thus, the preponderance of the evidence is against a finding that right ear hearing loss is related to the Veteran's second period of active service.  The most probative evidence-the May 2015 opinion-is against the Veteran's claim.  Private opinions are either speculative or lack any rationale.  Further, the Veteran's own assertions that his right ear hearing is related to service are not competent, as discussed above.  The weight of the probative evidence, namely the May 2015 opinion is against the Veteran's claim.  Indeed, that opinion is not controverted by any opinion supported by a competent rationale.  Thus, service connection for right ear hearing loss as related to the Veteran's second period of active service is not warranted.

Further, there is no evidence that right ear hearing loss developed within a year of the Veteran's second period of service.  Indeed, as discussed above, it was not shown that the Veteran experienced right ear hearing loss for VA purposes on a February 1987 medical examination.  There is simply no evidence that the Veteran developed right ear hearing loss within a year of separation from his second period of active service.  Further, as shown above, there is no evidence that the Veteran developed right ear hearing loss for VA purposes during his second period of active service.  Thus, service connection for right ear hearing loss during his second period of active service is not warranted under 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


